Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 6, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Employed as a customer service representative and secretary, claimant became uncomfortable at work after co-workers became aware and resentful of her romantic involvement with her supervisor’s boss. As a result, claimant resigned. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because she left her employment for personal and non-compelling reasons. Initially, we note that the employer never expressed disapproval of claimant’s personal life nor was she ever asked to quit. Moreover, claimant’s feelings of social discomfort do not constitute good cause for leaving her employment (see, Matter of Goldstein [Burton Banner, M.D., P. C.— Hudacs], 202 AD2d 940, 941; Matter of Sawastynowicz [Hudacs], 182 AD2d 926). The Board’s decision finding that claimant left her employment under disqualifying conditions is, accordingly, affirmed.
Cardona, P. J., Crew III, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.